By the Court,
Boise, J.:
This being a proceeding seeking to set aside a deed, alleging as a reason that the grantor (who was the father of the plaintiffs) was, at the time he executed the deed, old and of weak mind, and that he was overpersuaded and made the deed under undue influence exerted over him by the defendants, it will be necessary, in order to arrive at a just understanding of the merits of the transaction, to look into the history of the case. It appears from the testimony, that J. G. Parrish, deceased, the grantor in this deed, some fourteen years before the execution of the deed, had some difficulty with his wife, with whom he had lived many years, and who is the mother of the appellants, and was divorced from her; that some time after the divorce, he went to live with his son, W. H. Parrish, with whom his divorced wife was living; that he gave to his son William, a farm, and agreed to reside with him as long as he lived. He became dissatisfied with the treatment he received with his son and divorced wife, and sought to find some one to go on the farm now in controversy, in order that he might make a home there. After trying several persons, he got the repondenfcs to go on the farm, and he soon went there. This was in January, 1874. He lived with them until he died, on November 10, 1876. This deed was executed March 14, 1876. It is claimed by the respondents that before they went on this farm, J. G. Parrish, the grantor, agreed to give them the farm for taking care of him during life, and that this deed was executed in fulfillment of this agreement. The proposition is disputed by the appellants, and there is some conflict of testimony on this subject. The question as to the time when the contract to make the deed was concluded, is left in some doubt; but this issue is not very material in the case, and can have no other significance in enabling us to come to a correct conclusion on the merits of this controversy than this: If it was fully established that the bargain was fully entered into in 1874, it would appear that the *151grantor had long contemplated making the deed, and that the act was more fully considered than if entered into at the time when the deed was executed.
In order to set this deed aside for undue influence, it must be shown by the appellants that the grantor’s mind was weak, and that undue influence was exerted over him, and that it was the undue influence which caused him to execute the deed, so that it was not his free act. (68 N. Y. 148; 76 Pa. St. 106; 77 Ill. 397.) It appears in this case that there was a sufficient inducement for making the deed resulting from the desire of the grantor to remove himself from a home which had become disagreeable to him. This was a valuable consideration, and the evidence clearly establishes the fact that he did desire to remove from the house of his son. The evidence as to the state of his mind at the time he executed the deed is conflicting. The weight of the testimony is in favor of the proposition that he was capable of fully understanding the transaction, and the effect of the deed and of the life lease which he took to secure his maintenance. Mr. Corey, the magistrate who drew the deed and life lease, is probably the most intelligent witness to that transaction, and had the best opportunity to observe his capacity. He testifies that the grantor was competent. We think the weight of the testimony is in favor of the proposition that he was competent, and that he executed the deed of his own free will.
Many witnesses testify to the declarations of the grantor, to the -effect that he was dissatisfied with his treatment at his son’s house, and that he was satisfied with the treatment at Leabo’s. The number of witnesses who testify to the fact that he was competent to contract at the time he made the deed is much greater than those who express a contrary opinion, and they are equally as intelligible and creditable. The evidence all taken together does not establish the proposition that the deed was executed either without consideration or under undue influence.
The decree of the circuit court will be affirmed with costs.